Title: I. From Thomas Worthington, 30 January 1802
From: Worthington, Thomas
To: Jefferson, Thomas


            
              Sir
              City of Washington Jany 30th 1802
            
            Feeling no prejudice towards Governor St. Clair as a man but on the other hand viewing him rather with an eye of pity it is not a pleasing task to me to obliged in defence of what I conceive the just and lawfull rights of myself in common with my fellow citizens of the N.W Territory to remonstrate against his conduct—In doing this Sir no circumstance shall be stated which cannot be substantiated by proper testimony—I will not trouble you with every act of Governor St Clair which has caused discontent but will confine myself to those which have given general dissatisfaction & which have tended in their consequences to produce ferment and confusion in his government—
            I am well assured Sir that you will need no arguments to convince you that there is always much difficulty in establishing facts which shall be the grounds on which to found the impeachment of an officer placed in the situation of Governor St Clair yet there may be more than enough to prove that the general tenor of his conduct is such as to show him unworthy of so high and confidential a station in the Government of a free people
            The very extensive powers given to the Governor by the ordinance for the government of the Territory will in almost every instance be resorted to as a shield to defend him against complaint But when the whole tenor of his conduct is marked with a design to promote his own pecuniary Interest and gratify his ambitious and tyrannical disposition regardless of the welfare and happiness of the people governed by him I trust sir that a wise and Just government (which I believe that of the united states to be and to which the people of the N.W. Territory look up for protection and a distribution of equal rights & Justice) will not be regardless of their well founded complaints—To prove what has been asserted let facts be stated which cannot be confuted
            1st
            He has wantonly rejected laws passed by the representatives of for the good of the people & as wantonly usurped the power of erecting new counties contrary to any candid construction of words and when the united voice of two branches of the legislature remonstrated against it—At the commencement of the first session of the Territorial legislature in 1799 sundry petitions were presented to the Governor praying that new counties might be laid out their petitions were sent down to the house of representatives and the petitioners informed by the governor that they must apply to their representatives as his power to lay out new counties ceased with the commencement of the representative government—Six laws was therefore passed erecting new counties by two branches of the Legislature all of which were (not untill the day he prorogued the assembly nor was his change in opinion known before) rejected—Five other laws were rejected in all eleven at the same session the expense of which to the territory could not be less than $3000 and near one third of the labours of the session were lost—Two of these laws were intended to take away the governors fees on tavern and marriage licences and that he might be reconciled to their passage an appropriation of 500 dollars was made him to this last appropriation law he gave his assent but rejected the two former laws the one regulating marriages and the other taverns The paper marked 1 contains the Journals of this session page 207 the Governors address to the assembly on the last day of the session will be found and will verify the foregoing charge
            2nd
            He has assumed the power of granting commissions during his pleasure and has done so in all cases one only excepted which is the office of Attorney Genl given by him to his son during good behaviour This will be proved by reffering to the report of the secretary of the Terrtory in one of the years 1795–1796 or 1797 If not noticed in his report the commission is recorded in his office—
            3rd
            He has in the appointment of civil officers in the new counties within the territory selected persons who resided without the county and were his favourites to the most lucrative offices contrary to the wishes of the people and when there was characters well qualified to fill such offices resideing within such new laid out counties—
            4th
            He has created perquisites to his office which are unjust and Illegal—For every tavern licence granted before last session of the assembly he recd. four dollars—For every ferry licence granted before the session of 1799 he recd one guinea he now receives one guinea for every marriage licence by him granted—Fees are recd on militia commissions and are also charged on all the commissions of the civil officers in each newly erected county in proportion as the commission is lucrative—Authentick documents to substantiate the foregoing facts will be produced in a few days—Other fees are taken not here mentioned—
            5th
            He has attempted to make the Judiciary dependant on his will and when Justices have acted with firmness and Independance in giveing such a construction to an existing statute law as appeared to them reasonable and right their commissions have been revoked by his proclamation
            The late case of Colo Finley is nearly a repetion of the same conduct the paper marked 2 states the circumstances attendant on this transaction
            6th
            He is an open and avowed enemy to a republican form of government and an advocate for monarchy is also an open & declared enemy to militia regulations which declaration his practice hitherto has confirmed as the militia in the territory are without organization although a good militia law has been enacted for two years past
            7th
            He has created and endeavoured to attach to himself a party and in conjunction with them has made attemps and in some measure succeeded to destroy the harmony and divide the Interests of the people affecting to promote the local interests of certain places thereby enlisting partizans to support his views—The late effort to alter the bounds of the states in the Territory originated with the Governor and has been supported by his influence in every stage—If a letter wrote by him to Mr Pickering then secretary of state in Decr. 1799 or in the succeeding months of Jany. or February 1800 can be found in the office of the secretary of state it will prove this assertion beyond a doubt for in that letter the very plan which the governor and his party have pursued was pointed out to the secretary of state and it was urged by the Governor that the then administration should procure a division of the population of the territory so as to prevent any part from becomeing an independant state because when they did they would oppose the views of the administration—It will be proper for me to observe that Mr Pickering permitted Mr Harrison then a representative in Congress to read this letter and that Mr Harrison on the same day stated to me the substance thereof and is now willing to support with his deposition what I have stated—The paper marked 3 is the copy of a letter from the Governor to Mr Harrison & points out the same plan but in a different shape here Territorial divisions are contemplated as the necessary consequence of state divisions or might be preparatory thereto—
            In a few days I shall receive documents to support in the most positive manner the 4th & 6th charges Should it be required many other facts can be stated equally disagreeable to the people and to which they have patienty so far been obliged to submit
            I have the honour to be with great Respect
            Sir Your Obt Sr
            
              T. Worthington
            
           